DISMiSS; Opinion Filed January 17, 2013.




                                                    In The
                                      (!inirt rif Appra1
                              .Fift1 Hstrirt nf Jxa at Da11a
                                              No. 05-1 2-00626-CV

                                     ERICA MAHOP, Appellant
                                                      V.
                              GMAC MORTGATE, LLC, Appellee

                              On   \ppeal      the County Court at Law No. 1
                                            from
                                           Dallas County, Texas
                                   Trial Court Cause No. CC- 12-01 209A

                                                   OPINION
                                Before Justices Moseley, Francis, and Lang
                                       Opinion by Justice Moseley
          Appellant’s brief is overdue. By letter dated October 5, 2012, we notified appellant the

time to file her brief had expired. We directed appellant to file her brief and an extension motion

within ten days. We cautioned appellant that failure to do so would result in the dismissal of this

appeal.     To date, appellant has not filed her brief, an extension motion, or otherwise

corresponded with the Court regarding the status of her appeal.

          Accordingly   vve   dismiss this appeal Sec TEX R AP P 38 8    (A)(   1) 42 3(b) (c)



                                                                 /
                                                           JIM MOSELEY
                                                           JUSTICE
I 20626F.P05
                                   (nitrt nf Aiica1i
                           .fifth Jitrirt nf Irxa% at a11a
                                           JUDGMENT

Erica Mahop, Appellant                                 On Appeal from the County Court at Law
                                                       No. 1, Dallas County, Texas
No. 0512-00626-CV             V.                       Trial Court Cause No. CC-12-0l209A.
                                                       ()pinion delivered b Justice Moseley.
(iMAC Mortuate, LLC. Appellee                          Justices Francis and Lang participating.

       iii   accordance with this Court’s opinion of this (late, this appeal is DISM ISSED.

       It is ORDERED that appellee (iMAC Mortgate, LLC recover its costs of this appeal
from appellant Erica Mahop.


Judgment entered this January 17. 201 3.




                                                                              /           /



                                                                          /       /   I


                                                     JIM MØSELE
                                                     .JUST1CE